IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-93,089-01


                IN RE STATE OF TEXAS EX REL. BRIAN W. WICE, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NOS. 01-20-00477-CR, 01-20-00478-CR & 01-20-00479-CR
                        IN THE FIRST COURT OF APPEALS
                                  HARRIS COUNTY


         Per curiam.

                                             ORDER

         Relator filed a motion for leave to file and a petition for a writ of mandamus, invoking our

constitutional authority to issue writs of mandamus in criminal law matters. TEX . CONST . art. V, §

5. The petition requests that this Court, among other things, issue the writ of mandamus against the

First Court of Appeals, compelling the court to vacate its denial of mandamus which returned venue

in these matters to Collin County. In re State of Texas ex rel. Brian Wice, __ S.W.3d __ , Nos. 01-

20-00477-CR, 01-20-00478-CR & 01-20-00479-CR (Tex. App.—Houston [1st Dist.] May 27,

2021).

         Respondent, the First Court of Appeals, is invited to respond to Relator’s allegations and
                                                                                                   2

arguments. The Real Parties in Interest are also invited to provide responses. All responses shall be

submitted within 30 days of the date of this order. This motion for leave to file a writ of mandamus

will be held in abeyance for 30 days.

       The Court stayed underlying proceedings in these cases with a written order on September

15, 2021. In re State of Texas ex rel. Wice, No. 93,089-01 (Tex. Crim. App. Sep. 15, 2021) (not

designated for publication). The stay remains in effect pending further order of this Court.



Filed: October 20, 2021
Do not publish